959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raphael L. ALLEN, Plaintiff-Appellant,v.JEFFERSON COUNTY CORRECTIONS;  Jefferson County CorrectionsMedical Staff;  Carol Locke;  Vaughn, Nurse;Turner, Nurse;  Henderson, Nurse;  JoePayne;  Otis Saulsbury,Sergeant,Defendants-Appellees.
No. 91-6322.
United States Court of Appeals, Sixth Circuit.
April 2, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Raphael Allen moves for counsel and appeals the district court's judgment granting the defendants' motion for summary judgment in this 42 U.S.C. § 1983 prisoner civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Allen claimed that the defendants denied him adequate medical care.   The defendants are the Jefferson County Corrections Department, certain members of its medical staff, and prison employees.   They are sued in their individual and official capacities.   He requested damages and injunctive relief.   Upon review, the district court granted summary judgment for the defendants.   The court decided that the record did not establish that the defendants were deliberately indifferent to Allen's serious medical needs.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).


3
On appeal, Allen raises the same arguments, and also claims that the district court incorrectly granted summary judgment for the defendants.


4
Upon review, we conclude that the district court correctly granted summary judgment for the defendants.   Accordingly, for the reasons stated in its memorandum opinion dated October 4, 1991, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion for counsel is denied.